


Exhibit 10.1




ESIO WATER AND BEVERAGE DISTRIBUTION CORP.

2014 DIRECTOR STOCK OPTION AGREEMENT




THIS OPTION is granted on February 3, 2014 (the “Date of Grant”) by Esio Water
and Beverage Corp., a Nevada corporation ( the “Company”) to ________________
(the “Optionee”) upon the following terms and conditions.




1. Grant of Option. The Company hereby grants to the Optionee an Option to
purchase, on the terms and conditions stated herein up to ___________ shares
(the “Option shares”) of the Company’s Common Stock ( the “Common Stock”) at the
price of ___ ($__) per Share (the “Option Price”).




2. Exercise of Option. Subject to the earlier expiration of this Option as
herein provided, this Option may be exercised by written notice to the Company
at its principal executive office at any time and from time to time for five (5)
years after the Date of Grant hereof (the “Exercise Period”).




This Option is not transferable by Optionee otherwise than by will or the laws
of descent and distribution, and may be exercised only by Optionee during
Optionee’s lifetime. Optionee may transfer this Option, subject to the terms and
conditions hereof, for no consideration to (a) a member of his Immediate Family
(as defined below), (b) a trust solely for the benefit of the Optionee and/or
one or more members of his Immediate Family or (c) a partnership, corporation or
limited liability company whose only partners, shareholders or members are the
Optionee and/or one or more members of his Immediate Family. Any transferee
described in the preceding sentence is referred to herein as a “Permitted
Transferee.” The term “Immediate Family” means, with respect to the Optionee.
such Optionee’s spouse, children and grandchildren (including adopted and
stepchildren and grandchildren). Upon any transfer to a Permitted Transferee.
the terms and conditions of this Option shall be binding upon the Permitted
Transferee who receives a transfer of the Option, except that a Permitted
Transferee may not transfer the Option other than by will or by the laws of
descent and distribution. No transfer pursuant to the terms hereof shall be
effective unless (i) the Company receives prior written notice of the terms and
conditions of any intended transfer and (ii) the Company reasonably determines
that the intended transfer complies with the requirements set forth herein. Any
purported assignment, alienation, pledge, attachment. sale, transfer or
encumbrance that does not satisfy the requirements set forth herein shall be
void and unenforceable against the Company.




(a) DISABILITY. If Optionee’s status as a Director of the Company terminates by
reason of disability this Option may be exercised to the extent the Option was
exercisable on the date of termination or would become exercisable within six
months of the date of termination by Optionee, or Optionee’s attorney-in-fact,
guardian or estate or the person who acquires this Option by will or the laws of
descent and distribution, at any time or from time to time during the Exercise
Period.




(b) DEATH. If Optionee dies while a Director of the Company, Optionee’s estate,
or the person who acquires this Option by will or the laws of descent and
distribution, may




--------------------------------------------------------------------------------




exercise this Option to the extent the Option was exercisable on the date of
Optionee’s death or would become exercisable at any time or time to time during
the Exercise Period.




This Option shall not be exercisable in any event after the Exercise Period. No
fraction of a share of Common Stock shall be issued by the Company upon exercise
of an Option or accepted by the Company in payment of the Option Price thereof;
rather, Optionee or his Permitted Transferee may either (i) provide a cash
payment for such amount as is necessary to effect the issuance and acceptance of
only whole shares of Common Stock or (ii) effect a cashless exercise in which
the Optionee shall be entitled to receive a certificate for the number of Option
Share equal to the quotient obtained by dividing the product of [(A - B) x (X)]
by (B), where:




(A) = the Market Price 0n the Trading Day immediately preceding the date of such
election;




(B) = the Option Price, as adjusted; and




(X) = the number of Option Shares issuable upon exercise of this Option in
accordance with the terms of this Agreement by means of a cash exercise rather
than a cashless exercise.




Unless and until a certificate or certificates representing such shares shall
have been issued by the Company to Optionee or his Permitted Transferee (or the
person permitted to exercise this Option in the event of Optionee’s death) shall
not be or have any of the rights or privileges of a shareholder of the Company
with respect to shares acquirable upon an exercise of this Option.




3. Payment for Shares. Payment for shares purchased upon exercise of this Option
shall be made in full at the time of exercise of the Option in cash or by
delivering Common Stock of the Company having a fair market value on the date of
exercise at least equal to the Option Price (determined as set forth above), or
a combination of Common Stock and cash




4. Method of Exercise. This Option may be exercised only by written notice given
to the Company, in form satisfactory to the Company, specifying the number of
Option Shares which the holder of the Option elects to purchase, the number of
Option Shares which the holder is paying for in cash and the number of Option
Shares which the holder is paying for with shares of Common Stock. Such written
notice shall be accompanied by a check payable to the order of the Company for
the cash portion, if any, of the purchase price and, if applicable, by a
cashless exercise as provided. Upon each exercise of this Option, the Company.
as promptly as practicable, will mail or deliver to the person exercising this
Option a certificate or certificates representing the shares then purchased. The
Company may require any person exercising this Option to make such
representations and furnish such information as the Company may reasonably
consider appropriate in connection with the issuance of the shares in compliance
with applicable law.




5. Withholding of Tax. To the extent that the exercise of this Option or the
disposition of shares of Common Stock acquired by exercise of this Option
results in compensation income to Optionee for federal or state income tax
purposes, Optionee shall deliver to the Company at the time of such exercise or
disposition such amount of money or shares of Common Stock as the Company may
require to meet its obligation under applicable tax laws or regulations, and, if
Optionee fails to do so, the Company is authorized to withhold from any cash or
Common Stock remuneration then or thereafter




- 2 -

--------------------------------------------------------------------------------




payable to Optionee any tax required to be withheld by reason of such resulting
compensation income. Upon an exercise of this Option, the Company is further
authorized in its discretion to satisfy any such withholding requirement out of
any cash or shares of Stock distributable to Optionee upon such exercise.




6. Status of Stock. Optionee agrees that the shares of Common Stock which
Optionee may acquire by exercising this Option will not be sold or otherwise
disposed of in any manner which would constitute a violation of any applicable
securities laws. whether federal or state. Optionee also agrees (i) that the
certificates representing the shares of Common Stock purchased under this Option
may bear such legend or legends as the Company deems appropriate in order to
assure compliance with applicable securities laws, (ii) that the Company may
refuse to register the transfer of the shares of Common Stock purchased under
this Option on the stock transfer records of the Company if such proposed
transfer would in the opinion of counsel satisfactory to the Company constitute
a violation of any applicable securities law and (iii) that the Company may give
related instructions to its transfer agent, if any, to stop registration of the
transfer of the shares of Common Stock purchase under this Option.




7. Adjustments. The Option Price and the number of Option Shares purchasable
hereunder are subject to adjustment from time to time as follows:




(a) Merger, Sale of Assets, etc. If at any time while this Option, or any
portion hereof, is outstanding and unexpired there shall be (i) a reorganization
(other than a combination, reclassification, exchange or subdivision of shares
otherwise provided for herein), (ii) a merger or consolidation of the Company
with or into another corporation in which the Company is not the surviving
entity, or a reverse triangular merger in which the Company is the surviving
entity but the shares of the Company’s capital stock outstanding immediately
prior to the merger are converted by virtue of the merger into other property,
whether in the form of securities, cash, or otherwise, or (iii) a sale or
transfer of the Company’s properties and assets as, or substantially as, an
entirety to any other person, then, as a part of such reorganization, merger,
consolidation, sale or transfer. lawful provision shall be made so that the
holder of this Option shall thereafter be entitled to receive upon exercise of
this Option, during the period specified herein and upon payment of the Option
Price then in effect, the number of Option Shares or other securities or
property of the successor corporation resulting from such reorganization,
merger, consolidation, sale or transfer that a holder of the shares deliverable
upon exercise of this Option would have been entitled to receive in such
reorganization. consolidation, merger, sale or transfer if this Option had been
exercised immediately before such reorganization, merger, consolidation, sale or
transfer, all subject to further adjustment as provided in this Section. The
foregoing provisions of this section shall similarly apply to successive
reorganizations, consolidations, mergers, sales and transfers and to the stock
or securities of any other corporation that are at the time receivable upon the
exercise of this Option. If the per-share consideration payable to the holder
hereof for shares in connection with any such transaction is in a form other
than cash or marketable securities, then the value of such consideration shall
be determined in good faith by the Company’s Board of Directors. In all events,
appropriate adjustment (as determined in good faith by the Company’s Board of
Directors) shall be made in the application of the provisions of this Option
with respect to the rights and interests of the holder after the transaction, to
the end that the provisions of this Option shall be applicable after that event.
as near as reasonably may be, in relation to any shares or other property
deliverable after that event upon exercise of this Option.




(b) Reclassification, etc. If the Company. at any time while this Option, or any
portion hereof, remains outstanding and unexpired by reclassification of
securities or otherwise,




- 3 -

--------------------------------------------------------------------------------




shall change any of the securities as to which purchase rights under this Option
exist into the same or a different number of securities of any other class or
classes. this Option shall thereafter represent the right to acquire such number
and kind of securities as would have been issuable as the result of such change
with respect to the securities that were subject to the purchase rights under
this Option immediately prior to such reclassification or other change and the
Option Price therefor shall be appropriately adjusted. all subject to further
adjustment as provided in this Section.




(c) Split, Subdivision or Combination of Shares. If the Company at any time
while this Option, or any portion hereof, remains outstanding and unexpired
shall split, subdivide or combine the securities as to which purchase rights
under this Option exist, into a different number of securities of the same
class, the Option Price for such securities shall be proportionately decreased
in the case of a split or subdivision or proportionately increased in the case
of a combination.




(d) Adjustments for Dividends in Stock or Other Securities or Property. If while
this Option, or any portion hereof, remains outstanding and unexpired. the
holders of the securities as to which purchase rights under this Option exist at
the time shall have received, or, on or after the record date fixed for the
determination of eligible stockholders, shall have become entitled to receive,
without payment therefor, other or additional stock or other securities or
property (other than cash) of the Company by way of dividend, then and in each
case, this Option shall represent the right to acquire, in addition to the
number of shares of the security receivable upon exercise of this Option, and
without payment of any additional consideration therefor, the amount of such
other or additional stock or other securities or property (other than cash) of
the Company that such holder would hold on the date of such exercise had it been
the holder of record of the security receivable upon exercise of this Option on
the date hereof and had thereafter, during the period from the date hereof to
and including the date of such event, retained such shares and/or all other
additional stock available by it as aforesaid during such period. giving effect
to all adjustments called for during such period by the provisions of this
Section 7.




(e) Certificate as to Adjustments. Upon the occurrence of each adjustment or
readjustment pursuant to this Section, the Company at its expense shall promptly
compute such adjustment or readjustment in accordance with the terms hereof and
furnish to the holder of this Option a certificate setting forth such adjustment
or readjustment and showing in detail the facts upon which such adjustment or
readjustment is based.




8, Registration Rights. Upon exercise of this Option. the holder shall have and
be entitled to exercise. with respect to the shares of Common Stock issuable
upon exercise of this Option. together with all other holders of registrable
securities possessing registration rights, if any, the rights of registration
granted to any other holders of Common Stock.




9. Reservation of Stock. The Company covenants that during the term this Option
is exercisable, the Company will reserve from its authorized and unissued Common
Stock and/or its treasury stock a sufficient number of shares to provide for the
issuance of Common Stock upon the exercise of this Option.




10. Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given if delivered personally or mailed by registered or
certified mail (return receipt requested) to the parties at the following
addresses (or at such other address for a party as shall be specified by like
notice):




- 4 -

--------------------------------------------------------------------------------




If to Optionee: at the address shown in the records of the Company.




If to Company: [at such address as may hereafter be determined and notice
thereof given to the Optionee.]




Any of the above addresses may be changed at any time by notice given as
provided above; provided, however, that any such notice of change of address
shall be effective only upon receipt. All notices, requests or instructions
given in accordance herewith shall be deemed received on the date of delivery.
if hand delivered; on the date of receipt, if telecopied; three Business Days
after the date of mailing, if mailed by registered or certified mail, return
receipt requested; and one Business Day after the date of sending, if sent by
Federal Express or other recognized overnight courier.




11. Successors; Governing Law. This Option shall be binding upon any successors
or assigns of the Company. The Option shall constitute a contract under the laws
of Arizona and for all purposes shall be construed in accordance with and
governed by the laws of Arizona without giving effect to the conflict of laws
principles.




12. Entire Agreement. This Option Agreement (which term shall be deemed to
include the exhibits hereto and any other certificates, documents or instruments
delivered hereunder) the Purchase Agreement, and the other transaction documents
(as defined therein) constitute the entire agreement of the Parties hereto and
supersede all prior agreements and understandings. both written and oral, among
the parties as to the subject matter hereof. There are no representations or
warranties, agreements, or covenants other than those expressly set forth
herein, in the Purchase Agreement and in the other Transaction Documents.




13. Counterparts. This Option may be executed and delivered (including by
facsimile transmission) in one or more counterparts, all of which shall be
considered one and the same agreement and shall become effective when one or
more counterparts have been signed by each of the parties and delivered to the
other parties, it being understood that all parties need not sign the same
counterpart.




14. Headings. The headings of this Option are for convenience of reference only
and are not part of the substance of this Option.




15. Severability. If any term or other provision of this Option is invalid.
illegal or incapable of being enforced by any rule of applicable law. or public
policy, all other conditions and provisions of this Option shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated herein are not affected in any manner materially
adverse to any party. Upon such determination that any term or other provision
is invalid. illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Option so as to effect the original
intent of the parties as closely as possible in a mutually acceptable manner in
order that the transactions contemplated herein are consummated as originally
contemplated to the fullest extent possible.




16. Modification. No provisions of this Option may be modified, waived or
discharged orally, but only by a waiver, modification or discharge in writing
signed by the Optionee and such officer of the Company as may be designated by
the Board. No waiver by either party hereto at any time of any breach by the
other party hereto of. or compliance




- 5 -

--------------------------------------------------------------------------------




with, any condition or provision of this Option to be performed by such other
party shall be deemed a waiver of Similar or dissimilar provisions or conditions
at the time or at any prior or subsequent time.




IN WITNESS WHEREOF. the Company has caused this Option to be executed in
duplicate by its proper corporate officers thereunto duly authorized, and
Optionee has executed this Option, all as of the Date of Grant.







ESIO WATER AND BEVERAGE DISTRIBUTION CORP.




By: _________________________




Name: _______________________




Title: ________________________







ACCEPTED:




_____________________________

Optionee




- 6 -

--------------------------------------------------------------------------------